SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

598
CA 13-01669
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ.


FAREEDAH A. BARNES, PLAINTIFF-APPELLANT,

                    V                             MEMORANDUM AND ORDER

DANIEL S. HABUDA, INDIVIDUALLY AND DOING
BUSINESS AS DAN’S COLLISION,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, ROCHESTER (SANJEEV DEVABHAKTHUNI OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered April 30, 2013. The order, insofar as
appealed from, directed plaintiff to produce medical authorizations
with respect to Jeff Reinhardt, M.D.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Barnes v Habuda ([appeal No. 2] ___ AD3d
___ [June 20, 2014]).




Entered: June 20, 2014                          Frances E. Cafarell
                                                Clerk of the Court